Case 2:16-cv-06098 Document 356-3 Filed 04/12/19 Page 1 of 9 PageID #: 3392
                                                                              1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                 AT CHARLESTON

        ______________________________x
                                      :
        BLUESTONE COAL CORPORATION,   :
        a West Virginia Corporation; :              Civil Action
        and                           :
        DOUBLE-BONUS MINING COMPANY, :              No. 2:16-cv-060908
        A West Virginia Corporation, :

        Plaintiffs,                   :
                                      :
        v.                            :
                                      :             Date:   October 3, 2018
        PINNACLE MINING COMPANY, LLC.,:
        a Delaware Corporation;       :
        and TARGET DRILLING, INC., a :
        Pennsylvania Corporation;     :
        SENECA COAL RESOURCES,        :
        LLC, a Delaware Limited       :
        Liability Company;            :
        SENECA NORTH AMERICAN COAL,   :
        LLC, (SNAC), a Delaware       :
        Limited Liability Company;    :
        CLIFFS NATURAL RESOURCES,     :
        INC., an Ohio Corporation;    :
        TAM INTERNATIONAL, INC., a    :
        Delaware Corporation; and     :
        C&J Well Services, Inc., a    :
        foreign corporation licensed :
        to do business in             :
        West Virginia under the trade :
        name of C&J Energy Services, :
                                      :
                          Defendants. :
        ______________________________x


                   TRANSCRIPT OF SETTLEMENT CONFERENCE HELD
             BEFORE THE HONORABLE THOMAS E. JOHNSTON, CHIEF JUDGE
                         UNITED STATES DISTRICT COURT
                         IN CHARLESTON, WEST VIRGINIA




                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-3 Filed 04/12/19 Page 2 of 9 PageID #: 3393
                                                                              2


        APPEARANCES:
        For the Plaintiffs:             R. SCOTT LONG, ESQ.
                                        DAVID F. NELSON, ESQ.
                                        Hendrickson & Long
                                        P. O. Box 11070
                                        Charleston, WV 25339

        For the Defendants:             JOSHUA A. BERMAN, ESQ.
                                        White & Case
                                        1221 Avenue of the Americas
                                        New York, NY 10020-1095

                                        DOUGLAS C. LASOTA, ESQ.
                                        Marshall Dennehey Warner
                                        Coleman & Goggin
                                        Suite 700
                                        501 Grant Street
                                        Pittsburgh, PA 15219

                                        DENNIS R. ROSE, ESQ.
                                        Hahn Loeser & Parks
                                        Suite 2800
                                        200 Public Square
                                        Cleveland, OH 44114

                                        JOHN L. MACCORKLE, ESQ.
                                        MacCorkle & Lavender
                                        P. O. Box 3283
                                        Charleston, WV 25332

                                        MARK E. GUSTAFSON, ESQ.
                                        White & Case
                                        Suite 2700
                                        555 South Flower Street
                                        Los Angeles, CA 90071

                                        MARC E. WILLIAMS, ESQ.
                                        Nelson Mullins Riley &
                                        Scarborough
                                        P. O. Box 1856
                                        Huntington, WV 25719-1856

                                        STEVEN GRUBBS, ESQ.
                                        Sheehy, Ware & Pappas
                                        909 Fannin St., Ste. 2500
                                        Houston, TX 77010




                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-3 Filed 04/12/19 Page 3 of 9 PageID #: 3394
                                                                              3


                                        DAN WORKER, ESQ.
                                        Lewis Brisbois
                                        550 West Adams Street
                                        Suite 300
                                        Chicago, IL 60661

                                        LOUIS A. BOVE', ESQ.
                                        Bodell Bove'
                                        1845 Walnut St. #1100
                                        Philadelphia, PA 19103

                                        DEBRA T. VARNER, ESQ.
                                        McNeer Highland McMunn & Varner
                                        400 W Main Street
                                        Clarksburg, WV 26301

                                        SARAH A. WALLING, ESQ.
                                        Jenkins Fenstermaker, PLLC
                                        325 Eighth Street
                                        Huntington, WV 25701-2225

                                        CHARLES A. HAFNER, ESQ.
                                        Nicolaides Fink Thorpe
                                        Michaelides Sullivan
                                        10 South Wacker Drive
                                        Floor 21
                                        Chicago, IL 60606

                                        LOUIS C. LONG, ESQ.
                                        Thomas Thomas & Hafer
                                        525 William Penn Place
                                        Suite 3750
                                        Pittsburgh, PA 15219

                                        JOHN FIXTER, ESQ.

        In-House Counsel:               GEORGE B. MICKUM
                                        GARY BROADBENT


        Court Reporter:                 Ayme Cochran, RMR, CRR

        Proceedings recorded by mechanical stenography;
        transcript produced by computer.




                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-3 Filed 04/12/19 Page 4 of 9 PageID #: 3395
                                                                              4


 1            PROCEEDINGS had before The Honorable Thomas E.

 2      Johnston, Chief Judge, United States District Court,

 3      Southern District of West Virginia, in Charleston, West

 4      Virginia, on October 3, 2018, as follows:

 5                        THE COURT:      All right.   This is a

 6      continuation of the brief proceeding we had yesterday

 7      morning in Bluestone versus Pinnacle and others.           I am

 8      pleased to place on the record the fact that, after much

 9      hard work on the part of everybody, we have arrived at a

10      settlement.

11            And who will be placing -- spreading the settlement

12      terms upon the record?      Have you all talked about that?

13                  MR. NELSON:    No, sir.

14                  MR. BERMAN:    I --

15                  THE COURT:    I'm looking at Mr. Berman.

16                  MR. BERMAN:    Yes, Your Honor.     I think that would

17      be me.   I will try to recite it all accurately.

18                  THE COURT:    Well, and --

19                  MR. BERMAN:    But --

20                  THE COURT:    Everybody else will have the

21      opportunity to make any additions or corrections.

22                  MR. BERMAN:    Okay.    In that event, Judge, in

23      exchange for full releases in both directions, the

24      defendants have agreed to pay -- to make an aggregate

25      payment with some components to be paid over time, as I will


                 Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-3 Filed 04/12/19 Page 5 of 9 PageID #: 3396
                                                                                5


 1      describe, of $12.15 million dollars to Plaintiff Bluestone,

 2      as well as to convey certain rights in an area approximate

 3      to the Pinnacle mine known as the "four seam".           If we need a

 4      further description on the record, I will have to ask my

 5      client to do that.

 6            For its part, Pinnacle will be paying $1 million

 7      dollars at the time the settlement documentation is

 8      executed; an additional $1 million dollars on March 31st,

 9      2019; and a final $2 million dollars on June 30th of 2019.

10            It's my understanding that our co-defendant, Cliffs,

11      will be making a payment simultaneous with the execution of

12      the relevant documentation of $1 million dollars.

13             It's likewise my understanding that the Zurich insurer

14      will be making a payment of $1 million dollars, which is its

15      policy limit; that AIG will be making a payment of

16      approximately $2.9 million -- I think it's $2.9 -- well, I

17      don't have the number in front of me, which is the balance

18      of its policy; and that Chubb will be making a payment of

19      $3 million dollars coincident with the execution of the

20      relevant releases in the various directions; and, finally,

21      that Arch will be making a payment, also coincident with the

22      execution of the relevant documentation, of $250,000.00.

23            I believe that summarizes the terms of the settlement

24      that we've arrived at.

25                  THE COURT:    There was also $10,000.00 from Great


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-3 Filed 04/12/19 Page 6 of 9 PageID #: 3397
                                                                              6


 1      Midwest.

 2                  MR. BERMAN:    My apologies.     Thank you, Judge.

 3                  THE COURT:     All right.   Does anybody have any --

 4      does Bluestone have any additions or corrections?

 5                  MR. LONG:     The only thing occurs to me, Your

 6      Honor, I believe there was, I think, an agreement by Seneca

 7      Resources to guarantee the Pinnacle portion.

 8                  MR. BERMAN:    That's right.

 9                  THE COURT:     All right.   Does Cliffs have anything

10      to add or --

11                  MR. ROSE:     Yes, Your Honor.    One is that it was

12      represented that the payments would be commensurate with the

13      signing.    The settlement payment will be made not when the

14      documents are signed but within a period of time after the

15      settlement documents are signed, just 30 days, but there can

16      be some other time period.

17                  MR. BERMAN:    Whatever we negotiate, which will be

18      in good faith and consistent with general commercial

19      practice.

20                  MR. ROSE:     And I also just want to make it clear

21      that nothing in this settlement affects the claims that

22      Cliffs has asserted in the Delaware litigation or that

23      Seneca has asserted in the Delaware litigation.           This

24      settlement has nothing to do with Delaware and does not

25      impact any of those claims.       Cliffs is reserving its right


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-3 Filed 04/12/19 Page 7 of 9 PageID #: 3398
                                                                              7


 1      to recover any amounts relating to this litigation in that

 2      litigation.

 3                  MR. NELSON:    Your Honor, just as clarification,

 4      Mr. Berman, when he was describing the portion of the

 5      settlement having to do with the conveyance of the four seam

 6      rights, I note that he indicated "certain rights".            We

 7      understand the agreement was for all rights that are

 8      possessed by the client to the four seam that would be

 9      transferred.

10                  MR. BERMAN:    All rights possessed by my client.

11      There are certain other rights relative.          We're not the

12      owner of the land.

13                  MR. NELSON:    Right.    Correct.

14                  MR. BERMAN:    But we will convey all rights.

15                  MR. NELSON:    All rights you have regarding the

16      four seam?

17                  MR. BERMAN:    Right.

18                  MR. NELSON:    Correct.

19                   GOVERNOR JUSTICE:      May I say -- may I say

20      something, Judge Johnston?

21                  THE COURT:    Certainly.

22                   GOVERNOR JUSTICE:      No, I just -- the -- we all --

23      we all feel like that the four seam is sterilized

24      completely, but we don't know that, but, you know, we -- we

25      agreed, I thought what we agreed to, and I want everyone


                Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-3 Filed 04/12/19 Page 8 of 9 PageID #: 3399
                                                                                  8


 1      here to know, you know, I've been at this a long time.            I

 2      don't have a rabbit up my sleeve or anything like that.               I

 3      don't know anything about the four seam whatsoever except

 4      that -- just what I've been told.        But, at some point in

 5      time, there could very well be something that is worth

 6      something.    That's what we negotiated.

 7              And it's just that we understand NRP owns the four seam

 8      and leases the four seam to Pinnacle, or whomever that body

 9      may be, and we also understand that, surely, the mine can't

10      be carried on and jeopardize any of the -- anything that

11      goes on there with the mine.       We got all that, and we

12      understand all that.       But the way it was read into in the

13      beginning was, it would be a partial release to a partial of

14      the four seam.       It needs to be all the four seam that they

15      have, period, but I understand they can't do anything, the

16      NRP.

17                   THE COURT:    I think that's consistent with

18      everyone's understanding.

19              All right.    Anybody else here have anything to --

20      anything to add or contradict what the parties have already

21      indicated under the settlement?        Everybody is on the same

22      page?    If not, speak now, or forever hold your peace

23      subject, of course, to preparation of documents.

24              All right.    Very well.

25              Once again, I want to thank everyone.        I know it's


                  Ayme A. Cochran, RMR, CRR (304) 347-3128
Case 2:16-cv-06098 Document 356-3 Filed 04/12/19 Page 9 of 9 PageID #: 3400
                                                                               9


 1      been a long couple of days, but I want to thank everyone for

 2      their participation and good faith work on getting this case

 3      resolved.

 4          I will -- one last thing.        I will, as is my standard

 5      practice in any case that has settled before me, enter a

 6      standard dismissal order today which will allow for

 7      reopening of the case within 90 days if the wheels come off.

 8             Thank you very much.      For those of you who are

 9      traveling, safe travels.

10            (Proceedings concluded at 1:59 p.m., October 3, 2018.)

11

12      CERTIFICATION:

13            I, Ayme A. Cochran, Official Court Reporter, certify

14      that the foregoing is a correct transcript from the record

15      of proceedings in the matter of Bluestone Coal Corp., et

16      al., Plaintiffs v. Pinnacle Mining Company, et al.,

17      Defendants, Civil Action No. 2:16-cv-06098, as reported on

18      October 3, 2018.

19

20      s/Ayme A. Cochran, RMR, CRR                         October 18, 2018

21      Ayme A. Cochran, RMR, CRR                                  DATE

22

23

24

25


                Ayme A. Cochran, RMR, CRR (304) 347-3128
